Citation Nr: 0205856	
Decision Date: 06/05/02    Archive Date: 06/13/02	

DOCKET NO.  00-09 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hypothyroidism, claimed 
as the residual of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to December 
1972, a portion of which represented service in the Republic 
of Korea.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  


FINDING OF FACT

Hypothyroidism is not shown to have been present in service, 
or for many years thereafter, nor is it the result of any 
incident or incidents of the veteran's period of active 
military service, including exposure to ionizing radiation.


CONCLUSION OF LAW

Hypothyroidism was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.311 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance of Act of 2000 (VCAA).  The VCAA removed 
the requirement for a claimant to submit a well-grounded 
claim and passed into law the VA's duty to assist claimants 
in the development of their claims.  The veteran was informed 
of this change in the law and of VA's efforts to complete 
their duties of assistance and notification to the veteran in 
a December 2001 supplemental statement of the case.  The 
Board finds that the veteran has been fully informed of what 
additional evidence and information is required with regard 
to his claims.  Since the veteran has not indicated that 
there is any further relevant evidence available, there is no 
reasonable possibility that any further assistance would aid 
him in substantiating his claims.  See Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of any 
disorder of the thyroid gland.  At the time of the veteran's 
service separation examination in November 1972, evaluation 
of his endocrine system was within normal limits, and no 
pertinent diagnosis was noted.

During the course of private outpatient treatment in October 
1990, the veteran complained of an enlarging right thyroid 
nodule.  Following physical examination, the clinical 
impression was right thyroid nodule.

A private thyroid scan conducted in November 1990 was 
consistent with enlargement of both lobes of the veteran's 
thyroid (gland).  

A private ultrasound examination of the veteran's thyroid 
conducted in February 1998 was consistent with non-nodular 
bilateral and diffuse enlargement of the thyroid gland, with 
related areas of calcification within the gland.  At the time 
of private outpatient treatment in March 1998, there was 
noted the presence of hypothyroidism.  

In April 1998, following a private medical examination, the 
clinical assessment was goiter with calcification.

The veteran continued to receive private medical evaluations 
and treatment for goiter through 1998 and 1999.

A private operative report dated in May 1999 is to the effect 
that the veteran at that time underwent a subtotal 
thyroidectomy for colloid nodules.  

In mid May 1999, a VA general medical examination was 
accomplished.  The veteran gave a history that, at one point 
during his active service, he was given a 36-hour tour of 
duty guarding missile warheads while they were being 
disarmed.  The pertinent diagnosis was status post subtotal 
thyroidectomy due to goiter, with benign histopathology as 
per the veteran.  

In correspondence of early June 1999, the veteran's private 
physician indicated that he (i.e., the veteran) did not have 
Hashimoto's thyroid disease.  However, he did have 
hypothyroidism, which might have been exacerbated by 
radiation exposure.  

In correspondence from another of the veteran's private 
physicians, likewise dated in early June 1999, it was noted 
that the veteran had been suffering from a thyroid goiter, 
which was removed in May of 1999.  Reportedly, a biopsy done 
at that time showed that the veteran did not suffer from 
Hashimoto's thyroid disease, "as he was exposed to radiation 
while he served as Military Police from May of 1971 to 
December 1972."  In the opinion of the veteran's physician, 
his hypothyroidism "could have been exacerbated by the 
radiation exposure."  

The veteran continued to receive treatment for his thyroid 
problems through VA and private health care providers in 
1999.  No mention was made in the records as to the etiology 
of the thyroid disorder. 

In correspondence of early February 2000, one of the 
veteran's former service associates stated that, during the 
period from October 1971 to December 1972, he had served as a 
military policeman in South Korea.  Reportedly, during that 
period, he spent the majority of his time guarding nuclear 
missiles with the veteran.  According to the veteran's 
friend, on one occasion, a missile was "knocked off" the 
rails used to get the missile to the launcher.  Following 
this incident, a crew in radiation suits was brought in to 
check the area.  According to the veteran's friend, they were 
not informed regarding any damage to the missile.  The 
veteran's friend further indicated that the veteran was in a 
guard tower overlooking the missiles at the time of the 
incident in question.  

In correspondence of February 2000, the U.S. Army Radiation 
Standards and Dosimetry Laboratory indicated that, following 
a search of their files, they were unable to locate any 
records of the veteran's exposure to ionizing radiation.  

In correspondence of late February 2000, the veteran's 
private physician indicated that the veteran's thyroid scan 
had revealed the lateral borders of both (thyroid) lobes to 
be photopenic, suggestive of decreased uptake in the cold 
area.  Reportedly, the veteran's final pathology report 
following surgery revealed a multinodular colloid goiter.  

In correspondence of May 2000, another of the veteran's 
private physicians stated that she had treated the veteran 
for a diffuse thyroid goiter (nonmalignant thyroid nodular 
disease).  Additionally noted was that the veteran had no 
family history of thyroid disease.  Rather, at age 19, he was 
reportedly exposed to ionizing radiating while serving in 
Korea.  In the opinion of the veteran's physician, the 
veteran's hypothyroidism "could" have been exacerbated by 
radiation exposure.  

During the course of an RO hearing in July 2000, the veteran 
offered testimony regarding his exposure to ionizing 
radiation in service.  Reportedly, on one occasion during the 
veteran's period of service in Korea, a maintenance crew 
performing a routine inspection pushed a missile "off its 
runners" onto the ground.  Following this incident, the 
maintenance crew came back wearing "radiation or space 
suits," at which point they began working to disarm the 
missile.  According to the veteran, while this disarmament 
was taking place, he was on tower duty approximately 60 feet 
above the missile.  See Transcript, pp. 1-2.  

In correspondence received in December 2000, the veteran's 
spouse stated that, "sometime around 1978 or 1979," a lump 
was found in the veteran's neck, following which he underwent 
evaluation of his thyroid gland.  According to the veteran's 
spouse, the veteran was told at that time that his thyroid 
problem was "inactive," so he didn't go back (to the doctor).  

In May 2001, a request was made of the Military Operations 
Archives of the National Personnel Records Center (NPRC) for 
information regarding the incident described by the veteran 
where a missile reportedly fell off of railroad tracks used 
to load it.  

In a Report of Contact dated in October 2001, the NPRC 
responded that they did not maintain Nike Missile Site 
records, and they were unaware of any one who might keep such 
reports.

During the course of a videoconference hearing before the 
undersigned member of the Board in March 2002, the veteran 
reiterated various details regarding the incident in Korea 
where a nuclear-tipped missile reportedly "fell off a rail," 
and was damaged.  According to the veteran, at the time of 
that incident, he was not told that there was any "potential 
for radiation exposure."  See Transcript, p.7.

Analysis

The veteran in this case seeks service connection for 
hypothyroidism.  In pertinent part, it is argued that the 
subtotal thyroidectomy which resulted in the veteran's 
current hypothyroidism, was the result of an incident in 
service, at which time a Nike missile was accidentally 
dislodged from its tracks, exposing the veteran to ionizing 
radiation.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001).  Moreover, where a veteran was 
exposed to ionizing radiation as a result of participation in 
certain activities, and a radiogenic disease, such as 
nonmalignant thyroid nodular disease, becomes manifest more 
than five years after the exposure in question, service 
connection may be granted for that disease/disability.  
38 C.F.R. § 3.311 (2001).  

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2001).  

In the present case, service medical records, including the 
veteran's service separation examination, are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a thyroid disorder.  The earliest clinical 
indication of the potential presence of thyroid disease is 
revealed by various records dated in 1990, approximately 18 
years following the veteran's discharge from service.  Not 
until 1998, fully 26 years following the veteran's service 
separation, was there discovered the multinodular goiter 
which resulted in the veteran's May 1999 subtotal 
thyroidectomy.  

The Board acknowledges certain statements by the veteran's 
private physicians to the effect that his thyroid disease 
"could" have in some way been related to exposure to 
ionizing radiation in the Republic of Korea.  However, as is 
clear from the above, the record is devoid of evidence of any 
such exposure.  Moreover, the aforementioned statements by 
the veteran's private physicians appear to have been based 
solely on history provided by the veteran, without access to 
the veteran's service medical records.  See LeShore v. Brown, 
8 Vet. App. 406 (1995).

Even assuming, for the sake of argument, that the incident in 
question did occur, there exists no evidence that, as a 
result of that incident, the veteran experienced any exposure 
whatsoever to ionizing radiation.  Inquiries by VA to the 
NPRC and the Department of the Army yielded no information 
that would verify the exposure claimed by the veteran.  In 
point of fact, during the course of a hearing before the 
undersigned member of the Board in March 2002, the veteran 
himself testified that, at the time to the aforementioned 
incident, he was given no indication of any potential for 
radiation exposure.  

The veteran argues that his exposure to ionizing radiation 
was, in fact, the precipitating factor in the development of 
thyroid disease leading to hypothyroidism.  However, as noted 
above, there exists no evidence that the veteran, while in 
service, suffered such exposure.  Absent a showing that the 
veteran actually suffered exposure to ionizing radiation in 
service, his claim must fail.  See Combee v. Brown, 34 F.3rd 
1039 (1994).  



ORDER

Service connection for hypothyroidism, claimed as the 
residual of exposure to ionizing radiation, is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

